Citation Nr: 1023096	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-15 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than September 1, 
2004 for the grant of additional compensation for the 
dependency of a spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran retired in November 1984 after more than 25 years 
of active service.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas in which the Veteran was awarded additional 
compensation based on the dependency of a spouse effective 
September 1, 2004.  

This claim was remanded in July 2009 to afford the Veteran an 
opportunity to testify before the Board.  The Veteran 
testified before the undersigned Veterans Law Judge in May 
2010.  A transcript of the hearing is present in the claims 
file.

In a substantive appeal dated in May 2006, the Veteran argued 
that a December 2000 notification letter from the RO was in 
error. He reiterated this argument in his testimony before 
the Board in May 2010, and it was clarified that the Veteran 
was claiming clear and unmistakable error in the underlying 
December 2000 rating decision and subsequent March 2001 
letter denial which denied additional compensation based on a 
dependent spouse.  These matters have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Veteran and his representative have 
raised the issue of CUE in the December 2000 rating decision 
and March 2001 letter denial that denied additional 
compensation based on the dependency of a spouse.  
Specifically, the Veteran argued that he married his wife in 
January 1960.  Although the Veteran's wife had previously 
lived with a man in the state of Maryland, which did not 
recognize common law marriage, the Veteran's asserts that the 
denial of additional compensation based on his marriage was 
clearly erroneous as there had been no legal marriage prior 
to her marriage to the Veteran in 1960.  Therefore, no 
document or other proof of legal termination of her prior 
relationship was required.  The Veteran asserts that the 
evidence of record at the time of the prior decision 
established that he was married to his spouse and that VA had 
knowledge of his marriage.  This represents claims of CUE in 
the December 2000 rating decision and of CUE in the March 
2001 letter denial, both of which denied additional 
compensation based on the dependency of a spouse.  These 
claims have been referred to the RO for appropriate action.  
As such, it would be premature for the Board to decide the 
claim for an earlier effective date for the grant of 
additional compensation for the dependency of a spouse, 
since, if granted, the claim of CUE in the December 2000 
rating decision and March 2001 letter denial could impact 
this decision.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).

It is noted that a decision on a waiver of indebtedness dated 
in August 1996 shows that the Veteran and his wife jointly 
obtained a VA guaranteed loan in January 1983.  The Board 
finds it is necessary to obtain any and all financial records 
filed with the VA to determine if the VA had constructive 
knowledge of a valid marriage between the Veteran and his 
wife at any time prior to September 2004.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any and all 
financial documents on file with VA 
concerning the Veteran and his wife, 
including but not limited to, their 
original application for a guaranteed 
loan in 1983, documents filed in support 
of the claim for loan repayment waiver, 
and any and all other documents that may 
have been used to establish the 
eligibility of the Veteran and the 
Veteran and his wife's eligibility for 
these benefits.  

2.  Upon conclusion of the foregoing, the 
RO should adjudicate the Veteran's claim 
of CUE in the December 2000 rating 
decision letter and CUE in the March 2001 
letter denial that denied additional 
compensation for the dependency of a 
spouse.

3.  Thereafter, the RO should 
readjudicate the Veteran's claim for 
entitlement to an effective date earlier 
than September 1, 2004 for the grant of 
additional compensation based on the 
dependency of a spouse with application 
of all appropriate laws and regulations 
and consideration of any additional 
information obtained as a result of this 
remand.  If the issue on appeal remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative, and they must be 
provided an opportunity to respond.  
Thereafter, the appeal must be returned 
to the Board for appellate review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until he is so informed.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



